532 F.2d 122
UNITED STATES of America, Appellee,v.Walter CLEMONS, Appellant.
No. 75-1914.
United States Court of Appeals,Eighth Circuit.
Submitted March 24, 1976.Decided April 1, 1976.

J. Nelson Happy, Dietrich, Davis, Dicus, Rowlands & Schmitt, Kansas City, Mo., for appellant.
Bert C. Hurn, U. S. Atty., and Robert G. Ulrich, Asst. U. S. Atty., Kansas City, Mo., for appellee.
Before LAY, STEPHENSON and WEBSTER, Circuit Judges.
PER CURIAM.


1
Walter Clemons was convicted of violating 18 U.S.C. § 2113(a) and (d) by robbing a federally insured savings and loan association, and in the course of the robbery assaulting a teller and putting her life in jeopardy by use of a dangerous weapon.  He was sentenced to twenty-three years imprisonment, and now appeals.


2
His only contention on appeal is that the government did not introduce evidence sufficient to prove beyond reasonable doubt that the savings institution involved, the Blue Valley Federal Savings and Loan Association, was federally insured.


3
The government produced the association's certificate of insurance issued by the Federal Home Loan Bank.  The certificate was identified by a vice president of the association.  The government also introduced a premium notice and cancelled check issued in payment thereof for 1975, the year of the robbery.  In addition, the parties stipulated that this premium had in fact been paid.  This evidence was plainly sufficient to support a finding that the association was federally insured at the time of the robbery.  United States v. Merrill, 484 F.2d 168, 169-70 (8th Cir.), cert. denied, 414 U.S. 1077, 94 S.Ct. 594, 38 L.Ed.2d 484 (1973); Scruggs v. United States, 450 F.2d 359, 361 (8th Cir. 1971), cert. denied, 405 U.S. 1071, 92 S.Ct. 1521, 31 L.Ed.2d 804 (1972).  Appellant's contention is thus without merit.


4
The judgment of conviction is affirmed.